AMENDMENT 2018-4


TO THE


RCM TECHNOLOGIES, INC.


2001 EMPLOYEE STOCK PURCHASE PLAN


WHEREAS, RCM Technologies, Inc. (the “Company”) maintains the RCM Technologies,
Inc. 2001 Employee Stock Purchase Plan (the “Plan”) for the benefit of its and
its subsidiaries eligible employees;


WHEREAS, the Company desires to amend the Plan, subject to approval of the
Company’s stockholders at its 2018 Annual Meeting, to increase the total number
of shares of common stock of the Company reserved for issuance and transfer
under the Plan by an additional 300,000 shares, so that a total of 1,400,000
shares of common stock of the Company are reserved for issuance and transfer
under the Plan; and


WHEREAS, pursuant to Section 5.06 of the Plan, the Board of Directors of the
Company (the “Board”) may, at any time and from time to time, amend the Plan in
any respect, subject to stockholder approval if required under section 423 of
the Internal Revenue Code of 1986, as amended.


NOW, THEREFORE, in accordance with the foregoing, effective upon approval by the
Company’s stockholders, the Plan is hereby amended as follows:


1. Section 3.01 of the Plan is hereby amended in its entirety to read as
follows:


“Sec. 3.01 Reservation of Shares.  Subject to adjustment in accordance with
Section 4.02, there shall be 500,000 shares of Stock reserved for issuance or
transfer under the Plan; provided, that, effective July 1, 2009, the aggregate
number of shares of Stock reserved for issuance or transfer under the Plan shall
be increased by 300,000 shares so that the total number of shares of Stock
reserved for issuance or transfer under the Plan shall be 800,000 shares; and
provided further, that, effective December 3, 2015, the aggregate number of
shares of Stock reserved for issuance or transfer under the Plan shall be
increased by an additional 300,000 shares so that the total number of shares of
Stock reserved for issuance or transfer under the Plan shall be 1,100,000
shares; and provided further, that, effective December 14, 2018, the aggregate
number of shares of Stock reserved for issuance or transfer under the Plan shall
be increased by an additional 300,000 shares so that the total number of shares
of Stock reserved for issuance or transfer under the Plan shall be 1,400,000
shares.  Except as provided in Section 4.02, the aggregate number of shares of
Stock that may be purchased under the Plan shall not exceed the number of shares
of Stock reserved under the Plan.”
2. As thus amended, the Plan, including Amendment 2009-1, Amendment 2009-2,
Amendment 2015-3 and this Amendment 2018-4 thereto hereby constitute the Plan.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, to record the adoption of this Amendment 2018-4 to the Plan,
the Board has caused the execution of this instrument on this 14th day of
December, 2018.


RCM TECHNOLOGIES, INC.






By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer, Treasurer and
Secretary


